UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7084



THADDEUS SWINDLER,

                                             Petitioner - Appellant,

          versus


MARTIN MCDADE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CA-01-18-1)


Submitted:   October 17, 2001             Decided:   November 7, 2001


Before NIEMEYER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thaddeus Swindler, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thaddeus Swindler, III, seeks to appeal the magistrate judge’s

orders denying his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001)

petition and his motions to reconsider that order.        Although

Swindler’s § 2254 petition was untimely, the magistrate judge

denied relief on the merits.   Because Swindler filed his § 2254

petition beyond the AEDPA’s one-year limitations period, we deny a

certificate of appealability and dismiss the appeal on modified

grounds that Swindler’s § 2254 petition was untimely.       See 28

U.S.C.A. §§ 2244(d)(1) (West Supp. 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2